Case 1:19-cr-00039-LAG-TQL Document 1 Filed 08/13/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF GEORGIA
ALBANY DIVISION

UNITED STATES OF AMERICA,

CASE NO. 1:19-CR- 2

PATRICK L. KEATING VIOLATION 18 U.S.C. § 2113(a)

18 U.S.C. § 981 (a)(1)(C)
28 U.S.C. § 2461(c)
Defendant, 18 U.S.C. § 2

 

 

THE GRAND JURY CHARGES:

COUNT ONE
Bank Robbery

That on or about January 12, 2019, in the Valdosta Division of the Middle District of

Georgia, the defendant,
PATRICK L. KEATING,

by force, violence and intimidation, did take from the person and presence of, AM, AS, and JL
whose identities are known to the Grand Jury, approximately $2,300, belonging to and in the care,
custody, control, management and possession of Synovus Bank, 2704 East Pine Tree Boulevard,
Thomasville, Georgia, a bank whose deposits were then insured by the Federal Deposit Insurance
Corporation.

All in violation of Title 18, United States Code, Section 2113(a).
Case 1:19-cr-00039-LAG-TQL Document 1 Filed 08/13/19 Page 2 of 4

COUNT TWO
Bank Robbery

That on or about January 24, 2019, in the Albany Division of the Middle District of

Georgia, the defendant,
PATRICK L. KEATING,

aided and abetted by “A,” a person whose identity is known to the Grand Jury, by force, violence
and intimidation, did take from the person and presence of MM, TC, and WA., whose identities
are known to the Grand Jury, approximately $10,000, belonging to and in the care, custody,
control, management and possession of Peoples South Bank, 1449 Tallahassee Highway,
Bainbridge, Georgia, a bank whose deposits were then insured by the Federal Deposit Insurance
Corporation.

All in violation of Title 18, United States Code, Sections 2113(a) & 2.
Case 1:19-cr-00039-LAG-TQL Document 1 Filed 08/13/19 Page 3 of 4

FORFEITURE NOTICE
Criminal Forfeiture -18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)

1. The allegations contained in Counts One and Two of this Indictment are hereby re-
alleged and incorporated by reference into this Notice for the purpose of alleging forfeiture to the
United States of America, pursuant to the provisions of Title 18, United States Code, Section
981(a)(1)(C), in conjunction with Title 28, United States Code, Section 2461(c).

2. Upon conviction of the offense(s) in violation of Title 18, United States Code,
Section 21 13(a) set forth in Counts One and Two, the defendant,

PATRICK L. KEATING,
shall forfeit to the United States of America any property, real or personal, which constitutes, or is
derived from, or is traceable to the proceeds obtained directly or indirectly from the commission
of said violation(s) including, but not limited to a money judgment in an amount to be determined.

3. If any of the property subject to forfeiture, as a result of any act or omission of the
defendant:

(a) cannot be located upon exercise of due diligence;

(b) has been transferred, sold to or deposited with, a third person;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be subdivided

without difficulty,
the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c) through Title 18, United States Code, Section 981(a)(1)(C).
Case 1:19-cr-00039-LAG-TQL Document 1 Filed 08/13/19 Page 4 of 4

All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).

A TRUE BILL.
és/ Foreperson of the Grand Jury

FOREPERSON OF THE GRAND JURY

PRESENTED BY:

CHARLES E. PEELER

Vi r ATES ATTORNEY

QJM CRANE
ON UNITED STATES ATTORNEY

Filed in gpen court this \ x ia of
| } iw x A.D. 20 \9..

Deputy Ch lerk

 
